Citation Nr: 1224302	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-34 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

Bilateral hearing loss has been manifested by no greater than a Roman Numeral VI right ear hearing loss at any time during appellate term, and no greater than a Roman Numeral III left ear hearing loss throughout the period on appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 4.85, 4.86, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated December 2007 of the information and evidence needed to substantiate and complete his claim.  This correspondence also included notice of how VA assigns disability evaluations and effective dates.  The claim was readjudicated in March 2010. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.   Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file and on Virtual VA shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30.

A rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  These averages are entered into a table from the Rating Schedule to determine the auditory acuity level of each ear (Table VI), and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating (Table VII).  38 C.F.R. § 4.85. 

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA Audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the September 2009 VA examiner described the functional effects of the Veteran's hearing loss.

Factual Background and Analysis

Historically, the Veteran was awarded service connection with a non-compensable disability rating for bilateral hearing loss in a May 2005 rating decision.  He was additionally granted entitlement to service connection for tinnitus in the May 2005 rating decision.  In November 2007, the Veteran submitted his current claim for an increased rating for bilateral hearing loss.  

In conjunction with his increased rating claim, the Veteran was afforded a VA audiological examination in January 2008.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 15, 15, 35, and 60 decibels, respectively, for an average of 31.25 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 20, 15, 70, and 85 decibels, respectively, with an average of 47.5 decibels.  Speech discrimination scores were reported as 92 percent in the right ear and 96 percent in the left.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, mild to moderately severe of the right year, and severe of the left ear.

Application of 38 C.F.R. § 4.85 Table VI to the January 2008 measurements results in assignment of a Roman Numeral I for each ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

The Veteran was afforded an additional VA Audiological examination in September 2009.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 20, 15, 40, and 65 decibels, respectively, for an average of 35 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 20, 20, 70, and 80 decibels, respectively, with an average of 47.5 decibels.  Speech discrimination scores were reported as 92 percent in the right ear and 96 percent in the left.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, mild to  severe of the right ear, and severe rising to moderately severe of the left ear.  Functionally, the examiner noted the Veteran had difficulty understanding speech, especially in noise-heavy environments.  It was opined that his hearing loss impacted his social interactions and communication, but did not impact his activities of daily living (ambulating, dressing, grooming, bathing, etc.)

Again application of 38 C.F.R. § 4.85 Table VI to the September 2009 measurements results in assignment of a Roman Numeral I for each ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  These measurements also do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

The Board acknowledges that the Veteran has described in-service traumatic noise exposure, and difficulty hearing speech in noisy environments.  He has also stated his hearing decreased between his 2005 VA examination and his 2008 examination.  Nevertheless, the overall objective evidence of record, as detailed above, does not support a compensable schedular evaluation here.  

In sum, there is no basis for assignment of a compensable rating for the Veteran's service-connected bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The symptoms presented by the Veteran's bilateral hearing loss are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  While the Veteran's left ear hearing loss pattern includes an increase between 2000 and 3000 Hertz, the criteria for hearing impairment includes 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing loss.  The Veteran's hearing loss pattern does not meet the criteria for an exceptional pattern.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


